MANTON, Circuit Judge.
The appellee’s steamship Vulcania, sailing from Italy to New York, arrived July 9,1929, carrying a 6 year old alien who, upon arrival was found to be suffering from a ringworm of the sealp> a loathsome and dangerous contagious disease.
This case differs from the ease of Lamport & Holt, Ltd., v. Elting (C. C. A. 2) 74 F.(2d) 238, decided this day, in that, while the child was ordered excluded, she was permitted to come in because her father was an American citizen, who requested that the alien be given hospital treatment. This was granted, and she was subsequently cured. There was a lawful admission. Immigration Act 1917, § 22, 8 U. S. C. § 159 (8 USCA § 159). Admission was lawful under the rule of Lloyd Sabaudo Societa v. Elting, 55 F.(2d) 1048 (C. C. A. 2). For the reasons announced in our decision in the ease of Lamport & Holt, Ltd., v. Elting, this judgment should be affirmed.
Judgment affirmed.